COLEMAN, Justice.
Upon mature deliberation and after careful consideration of the application for certiorari, we are of opinion that the writ was improvidently issued, .that the conclusion reached by the Court of Appeals is correct, and that the judgment of that court is due *700to be affirmed. See: National Casualty Co. v. Dunn, 209 Ala. 484, 96 So. 576; Ex parte Corona Coal Co., 213 Ala. 554, 105 So. 718; Connelly v. State, 30 Ala.App. 91, 1 So.2d 606, certiorari denied 241 Ala. 132, 1 So.2d 608; Nobles v. State, 30 Ala.App. 434, 7 So.2d 770, certiorari denied 242 Ala. 643, 7 So.2d 773.
Affirmed.
All the Justices concur.